       Case 19-13541         Doc 15       Filed 07/30/19 Entered 07/30/19 09:02:56                   Desc Main
                                             Document Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                       )             Case No. 19-13541
Fonda Ginsburg                                               )             Chapter 13
                                                             )             Judge: A. Benjamin Goldgar
                             Debtor
                                                             )
                          NOTICE OF MOTION AND CERTIFICATE OF SERVICE

       Fonda Ginsburg                                              DAVID M SIEGEL
       1287 Hunting Dr                                             790 CHADDICK DR
       Mundelein, IL 60060                                         WHEELING, IL 60090

Please take notice that on August 09, 2019 at 11:00 am, a representative of this office shall appear before the
Honorable Judge A. Benjamin Goldgar, at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL
60085 and present the motion set forth below. Your rights may be affected. You should read these papers
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
system on July 30, 2019.

                                                                   /s/ Glenn Stearns
                                                                   FOR: Glenn Stearns, Chapter 13 Trustee

       MOTION TO DISMISS FOR UNREASONABLE DELAY AND FAILURE TO MAKE PLAN PAYMENTS
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1.  The Debtor filed a petition under Chapter 13 on Friday, May 10, 2019.
  2.  The Debtor has failed to:
         a. File an amended plan.
         b. Make all required plan payments (1.5 month default).
  3. As a result, the Debtor has failed to comply with the Bankruptcy Code and has caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).
                                                                   Respectfully Submitted;

                                                                   /s/ Glenn Stearns

Glenn Stearns, Chapter 13 Trustee                                  FOR: Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
